Exhibit 10.28

 

 

LOGO [g839359g61k27.jpg]

 

 

AMENDED AND RESTATED

DC SERP FOR DESIGNATED

EXECUTIVES OF DOMTAR

 

As in effect on March 7, 2007,

amended and restated on September 1, 2012, July 30, 2013

and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

Table of Contents

 

1. Introduction

     1   

2. Definitions

     1   

3. Retirement

     9   

4. Non-Vested Termination of Employment

     9   

5. Vested Termination

     9   

6. Death

     9   

7. Disability

     10   

8. Administration

     10   

9. Funding

     10   

10. Non-Alienation of Benefits

     10   

11. Conflicts or Inconsistencies

     10   

12. Amendments

     11   

13. General Provisions

     11   

Appendix

  

 



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

 

1. Introduction

 

1.1 The present document constitutes the DC SERP for Designated Executives of
Domtar, hereinafter called the “DC SERP”.

 

1.2 The purpose of the DC SERP is to provide designated executives of the
Company with additional retirement benefits in excess of those that may be
payable in accordance with the provisions of the Base Plans, as defined below.

 

1.3 The DC SERP effective date is March 7, 2007.

 

1.4 On September 1, 2012, the DC SERP was amended and restated in order to allow
designated employees transferred to Attends Healthcare Products, Inc. to
continue participation in the DC SERP.

 

1.5 On July 30, 2013, the DC SERP was amended and restated in order to clarify
the treatment of employees with service both in Canada and the US and to clarify
the treatment of employees no longer meeting the Member criteria.

 

1.6 On December 7, 2014, the DC SERP was amended and restated in order to
exclude employees transferred to the DC SERP for Designated Executives of Domtar
Personal Care.

 

2. Definitions

 

2.1 Annual Contribution Credit: for a given calendar year, and subject to
Section 2.23,

 

  a) For a Member employed in Canada: the excess, if any, of eleven percent
(11%) of the Member’s Earnings during the calendar year over:

 

  i) For a member of the DC Option under the Base Canadian Pension Plan:
Company’s contribution to the Base Canadian Pension Plan with respect to the
period of that calendar year as a Member of the DC SERP, assuming that the
Member would have elected to contribute to the Base Canadian Pension Plan such
amount that would result in the maximum Company contribution; and

 

  ii) For a member of the DB Option under the Base Canadian Pension Plan: the
Pension Adjustment of the Member, reduced by the Member’s contribution to the DB
Option of the Base Canadian Pension Plan, both with respect to the period of
that calendar year as a Member of the DC SERP.

 

 

1

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

 

  b) For a Member employed in the United States: the excess, if any, of the
percentage of the Member’s Earnings applicable under the Base U.S. Savings Plan
for an employee of the same age joining that plan on or after January 1, 2008,
as may be amended from time to time, over the sum of Company’s contribution to
the Base U.S. Savings Plan and of the credit to the Member for the calendar year
under the Base U.S. Pension Plan, if any, in respect of the period of the
calendar year as a Member of the DC SERP. For the purposes of this paragraph, a
Member who is a U.S. Taxpayer is assumed to contribute to the Base U.S. Savings
Plan such amount that would result in the maximum Company contribution.

Notwithstanding the above, the Annual Contribution Credit for 2007, for
executives who were promoted to salary level 26 or over before March 7, 2007 and
who became Members of the DC SERP on March 7, 2007, shall be equal to 10/12ths
of the amount that would have been calculated above if the DC SERP had been in
effect for the entire calendar year.

Annual Contribution Credits are credited by the Company to the DC SERP Notional
Account Balance at the end of the calendar year for which they have been
determined, or upon Separation from Service if earlier. Commencing in 2009,
Annual Contribution Credits shall only be credited in respect of periods of time
in which the executive is earning benefits under the applicable Base Plans,
depending on country of employment. For each calendar year after 2012, the
Annual Contribution Credit for the year shall only be determined with respect to
the period of that calendar year throughout which the DC SERP Member meets the
eligibility requirements as defined in Section 2.14.

 

2.2 Annual Credited Notional Return: for a given calendar year, and subject to
Section 2.23,

 

  a) For a Member employed in Canada: notional return calculated at the rate of
return obtained by the Balanced Fund under the DC Option of the Base Canadian
Pension Plan for the twelve-month period ending on November 30th of the calendar
year.

 

  b) For a Member employed in the United States: notional return calculated at
the rate of return obtained by the Balanced Index Fund under the Base U.S.
Savings Plan for the twelve-month period ending on November 30th of the calendar
year.

 

  c)

For a Member with employment periods in Canada and the United States: the
notional return with respect to amounts contributed or deemed contributed based
on the Base Canadian Pension Plan shall be determined

 

 

2

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

  pursuant to paragraph (a) of this Section 2.2 and with respect to amounts
contributed or deemed contributed based on the Base U.S. Pension Plan or the
Base U.S. Savings Plan, shall be determined pursuant to paragraph (b) of this
Section 2.2.

In the event of Separation from Service before the end of the calendar year, the
notional return calculated under 2.2 (a) and (b) is based on the period
beginning on November 30th of the prior calendar year and ending on the last day
of the month that is two months prior to the month in which the payment occurs.

Annual Credited Notional Return is applied to the DC SERP Notional Account
Balance at the beginning of the calendar year and is credited to the DC SERP
Notional Account Balance at the end of the calendar year for which it has been
determined, or upon benefit payment if earlier.

Once a year, a Member may elect in writing, prior to November 30 of that
calendar year, and subject to Section 2.23, to have the Annual Credited Notional
Return for the following calendar year determined on the basis of:

 

  d) For a Member employed in Canada: the notional return calculated at the rate
of return obtained by the Index Bond Fund under the DC Option of the Base
Canadian Pension Plan.

 

  e) For a Member employed in the United States: the notional return calculated
at the rate of return obtained by the Total Bond Market Index Fund under the
Base U.S. Savings Plan.

 

  f) For a Member with employment periods in Canada and the United States: with
respect to amounts to be contributed or deemed contributed based on the Base
Canadian Pension Plan, on the basis set forth in paragraph (d) of this
Section 2.2 and with respect to amounts to be contributed or deemed contributed
based on the Base U.S. Pension Plan or the Base U.S. Savings Plan, on the basis
set forth in paragraph (e) of this Section 2.2.

Such election will be applicable to all future years after it is made, until a
new election to revert to the funds described in paragraphs 2.2 (a) and (b), as
applicable is communicated in writing to the Company. Such election shall be
made prior to November 30 of a calendar year to take effect in the following
calendar year.

 

2.3 Base Canadian Pension Plan: the Domtar Pension Plan for Non-Negotiated
Employees, as may be amended from time to time.

 

2.4 Base Plans: subject to Section 2.23,

 

  a) For a Member employed in Canada: the Base Canadian Pension Plan

 

 

3

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

 

  b) For a Member employed in the United States: the Base U.S. Pension Plan and
the Base U.S. Savings Plan

 

2.5 Base U.S. Pension Plan: the Domtar U.S. Salaried Pension Plan, as may be
amended from time to time.

 

2.6 Base U.S. Savings Plan: the Domtar U.S. Salaried 401(k) Plan, as may be
amended from time to time.

 

2.7 Board: the Board of Directors of Domtar Corporation.

 

2.8 Code: the U.S. Internal Revenue Code of 1986, as amended.

 

2.9 Company: means Domtar Paper Company LLC, Domtar Inc, Domtar Industries LLC,
E.B. Eddy Paper Inc., Domtar A.W. LLC and Ariva Distribution Inc.

 

2.10 DC SERP Notional Account Balance: shall, at any date whatsoever, be the sum
of the Annual Contribution Credits and of the Annual Credited Notional Return in
the name of the Member under the DC SERP, as it is reported in the books of the
Company.

Notwithstanding the above, the DC SERP Notional Account Balance for a Transfer
Member, shall be transferred to the DC SERP for Designated Executives of Domtar
Personal Care as at the end of the year of the Transfer Date. However in the
event of a Separation of Service and payment of benefits prior to the end of the
year of the Transfer Date, the transfer shall occur as of the date of the
payment of benefits. For greater certainty, the amount transferred shall include
the Annual Contribution Credit for the calendar year. Upon such transfer, the
Transfer Member shall have no more entitlement under the DC SERP.

 

2.11 Earnings: subject to Section 2.23,

 

  a) For a Member employed in Canada: Earnings as defined under the Base
Canadian Pension Plan in respect of periods in which the executive is a Member
of the DC SERP.

 

  b) For a Member employed in the United States: Compensation as defined under
the Base U.S. Savings Plan in respect of periods in which the executive is a
Member of the DC SERP.

 

  c) For a Member with employment periods in Canada and the United States: with
respect to an Annual Contribution Credit to be contributed or deemed contributed
based on the Base Canadian Pension Plan, Earnings as defined under the Base
Canadian Pension Plan, and with respect to an Annual Contribution Credit to be
contributed or deemed contributed based on the Base U.S. Pension Plan or the
Base U.S. Savings Plan, Compensation as defined under the Base U.S. Savings
Plan.

 

 

4

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

Notwithstanding the above, Earnings for 2007 for executives who were promoted to
salary level 26 or over before March 7, 2007 and who became Members on March 7,
2007 shall be equal to the amount that would have been determined above if the
DC SERP had been in effect for the entire calendar year.

 

2.12 HR Committee: the Human Resources Committee of the Board.

 

2.13 Management Committee: means the management committee of Domtar Corporation.

 

2.14 Member:

 

  a) A U.S. or Canadian executive of the Company from the date his salary grade
is 26 or above in accordance with the Company’s compensation scales, but not
before March 7, 2007, and who is accruing benefits under the DC SERP; or

 

  b) Any other U.S. or Canadian executives of Domtar Corporation and any of its
subsidiaries or affiliated companies as recommended by the Management Committee
or its designee.

Notwithstanding the above, an executive covered under a grandfathered SERP
arrangement is not a Member of the DC SERP. For convenience, a list of such
executives covered under a grandfathered SERP arrangement as of March 7, 2007 is
included in the Appendix. Transfer Member will cease to be a Member of the DC
SERP as of his Transfer Date.

 

2.15 Normal Retirement Date: with respect to a Member, the first day of the
month coinciding with or immediately following the Member’s sixty-fifth
(65th) birthday.

 

2.16 Pension Adjustment: shall mean the pension adjustment as defined under the
Income Tax Act (Canada), for purposes of determining a deemed value to the DB
Option of the Base Canadian Pension Plan.

 

2.17 Section 409A: section 409A of the Code and the rules, regulations and
guidance promulgated thereunder.

 

2.18 Separation from Service: occurs (or a Member Separates from Service) when

 

  a) For a U.S. Taxpayer: the Member ceases to be employed by the Company and
all entities considered a single employer with the Company under Code Sections
414(b) and (c) as a result of the Member’s death, retirement, or other
termination of employment. Whether a Separation from Service takes place is
based on all the relevant facts and circumstances and determined in accordance
with U.S. Treas. Reg. 1.409A-1(h)(1);

 

 

5

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

 

  b) For a Member other than a U.S. Taxpayer: the Member ceases to be employed
by the Company and any of its subsidiaries or affiliated companies as a result
of the Member’s death, retirement, or other termination of employment.

 

2.19 Transfer Date: The date a Member becomes covered under the DC SERP for
Designated Executives of Domtar Personal Care.

 

2.20 Transfer Member: A Member who becomes covered under the DC SERP for
Designated Executives of Domtar Personal Care

 

2.21 U.S. Taxpayer: a Member who

 

  a) Is a U.S. citizen; or

 

  b) Is a foreign national/U.S. permanent resident (“green card” holder); or

 

  c) Is a foreign national who meets the “substantial physical presence” test
during an applicable calendar year; or

 

  d) Is a “dual status” individual and either

 

  i) Who declares that he is a U.S. Taxpayer (under (a), (b), or (c) above); or

 

  ii) Who the Company determines is a U.S. Taxpayer (under (a), (b), or
(c) above).

 

  e) Is subject to U.S. federal income tax under the terms of the Canada-United
States Tax Convention (1980) and the Protocols in effect thereunder; or

 

  f) Whose benefits under this DC SERP are otherwise subject to taxation in the
U.S.

Notwithstanding the foreign Member’s declaration of U.S. Taxpayer status, and
unless proven otherwise, if the Company’s payroll, human resources, or other
records indicate that the Member is a U.S. Taxpayer, then the Member shall be
deemed to be a U.S. Taxpayer for the purposes of the DC SERP.

 

 

6

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

 

2.22 For the purposes of the present document, the terms and expressions listed
below shall have the meaning given to them in the Base Plans:

 

  a) Base Canadian Pension Plan:

  •  

Balanced Fund

  •  

DB Option

  •  

DC Option

  •  

Index Bond Fund

 

  b) Base U.S. Savings Plan

  •  

Balanced Index Fund

  •  

Total Bond Market Index Fund

 

2.23 For the purposes of the present document:

 

  a) If a Member has periods of employment in both Canada and the United States,
then, except as expressly provided otherwise, the provisions of the present
document with respect to Members employed in Canada shall apply with respect to
such periods as the Member is employed in Canada and the provisions of the
present document with respect to Members employed in the United States shall
apply with respect to such periods as the Member is employed in the United
States;

 

  b) A Member shall be considered to be employed in the country of the Member’s
primary payroll location unless the Member and the Company agree otherwise;

 

  c) In no event shall a Member be deemed to be employed in two locations
simultaneously;

 

  d) Except as provided in Section 2.23e) below, a Member shall accrue an Annual
Contribution Credit in a calendar year determined on the basis of the provisions
applicable in respect of employment in the country of the Member’s primary
payroll location at the commencement of the applicable calendar year; and

 

  e)

In the event that a Member who is not a U.S. Taxpayer as of the commencement of
the applicable calendar year and for the three years prior to that year (i) has
periods of employment in both Canada and the United States during that year,
(ii) accrues benefits in the Base Plans of the two countries during that year,
(iii) is entitled to make an initial deferral election in that year under U.S.
Treas. Reg. § 1.409A-2(c), and (iv) the actual aggregate Company contributions
to the Base Plans of the two countries for the Member with respect to that year
are greater than the maximum Company contribution that would have been made had
the Member remained in the country of the Member’s primary payroll location at
the commencement of that year, then that year’s Annual Contribution Credit for
such Member shall be the excess, if

 

 

7

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

  any (such excess, the “Transition Contribution”), of (A) the sum of (i) eleven
percent (11%) of the Member’s Earnings from employment in Canada during the
calendar year and (ii) the percentage of the Member’s Earnings from employment
in the United States during the calendar year applicable under the Base U.S.
Savings Plan (as amended from time to time) for an employee of the same age
joining that plan on or after January 1, 2008, over (B) the sum of (i) for a
member of the DC Option under the Base Canadian Pension Plan: the Company’s
contribution to the Base Canadian Pension Plan with respect to the period of
that calendar year as a Member of the DC SERP while employed in Canada, (ii) for
a member of the DB Option under the Base Canadian Pension Plan: the Pension
Adjustment of the Member for the year with respect to the Company, reduced by
the Member’s contribution to the DB Option of the Base Canadian Pension Plan,
both with respect to the period of that calendar year as a Member of the DC SERP
while employed in Canada and (iii) the sum of Company’s contribution to the Base
U.S. Savings Plan and of the credit to the Member for the calendar year under
the Base U.S. Pension Plan, if any, with respect to the period of the calendar
year as a Member of the DC SERP while employed in the United States. For the
purposes of Sections 2.2 (c) and (f) and 2.11 (c) and with respect to the
applicable calendar year referred to in this Section 2.23(e), the Annual
Contribution Credit deemed contributed for the year based on the Base Canadian
Pension Plan shall equal the Applicable Canadian Percentage of the Transition
Contribution and the Annual Contribution Credit deemed contributed for the year
based on the Base U.S. Pension Plan and the Base U.S. Savings Plan shall equal
the Applicable U.S. Percentage of the Transition Contribution. For purposes of
this Section 2.23e), the “Applicable Canadian Percentage” shall mean the
percentage obtained by dividing (i) the Company’s actual contributions to the
Base Canadian Pension Plan for the Member in the applicable calendar year by
(ii) the Company’s aggregate contributions to the Base Plans of the two
countries for the Member in that year, and the “Applicable U.S. Percentage”
shall mean the percentage obtained by dividing (i) the Company’s actual
contributions to the Base U.S. Pension Plan and the Base U.S. Savings Plan for
the Member in the applicable calendar year by (ii) the Company’s contributions
to the Base Plans of the two countries for the Member in that year.

 

 

8

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

 

3. Retirement

A Member who Separates from Service on or after age 55, after completing two
(2) years of service as a Member, or as salary grade 26 or above if earlier,
shall receive as soon as practicable from the Company in accordance with the DC
SERP, a lump sum payment equal to his DC SERP Notional Account Balance. For a
U.S. Taxpayer, such payment shall be made within 90 days following the six
(6) month anniversary of the date of Separation from Service and on the same day
that benefits under the DB SERP for Management Committee Members of Domtar are
paid to the U.S. Taxpayer, if any.

A Member, other than a U.S. Taxpayer, may instead irrevocably elect in writing,
prior to the first payment of his benefits, to receive the payment of his DC
SERP Notional Account Balance over a period not exceeding 10 years in annual
installments. The first payment is due upon his retirement date and is equal to
his DC SERP Notional Account Balance divided by the number of payments he has
elected. Subsequent payments are made on each anniversary of the retirement of
the Member in an amount equal to the then remaining DC SERP Notional Account
Balance divided by the number of remaining payments he has elected. For the
purposes of determining the DC SERP Notional Account Balance at each retirement
anniversary, the Annual Credited Notional Return is calculated on the DC SERP
Notional Account Balance at the previous retirement anniversary at the rate of
return of the appropriate fund over the period from the last day of the second
month preceding one anniversary to the last day of the second month preceding
the next anniversary. For more certainty, this paragraph does not apply to a
U.S. Taxpayer.

 

4. Non-Vested Termination of Employment

A Member who Separates from Service, for a reason other than death, before
completing two (2) years of service as a Member, or as salary grade 26 or above
if earlier, is not entitled to any benefit under the DC SERP.

 

5. Vested Termination

A Member who Separates from Service, for a reason other than death, prior to age
55 after completing two (2) years of service as a Member, or as salary grade 26
or above if earlier, shall receive as soon as practicable from the Company in
accordance with the DC SERP, a lump sum payment equal to his DC SERP Notional
Account Balance. For a U.S. Taxpayer, such payment shall be made within 90 days
following the six (6) month anniversary of the date of Separation from Service
and on the same day that benefits under the DB SERP for Management Committee
Members of Domtar are paid to the U.S. Taxpayer, if any.

 

6. Death

If a Member Separates from Service by reason of death, his estate shall receive
from the Company, in accordance with the DC SERP, a lump sum payment equal to
his DC SERP Notional Account Balance. Any such payment shall be made within 90
days of the date of the Member’s death.

 

 

9

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

 

7. Disability

A Member who is considered disabled under the Base Plans, and who continues, on
that basis, to accrue credited service, pension credits, or company
contributions under such Base Plans, as the case may be, shall continue to
accrue Annual Contribution Credits for the purposes of the DC SERP, on the basis
of his salary rate at the time his disability began.

Benefits will only be paid from the DC SERP upon the Member’s actual Separation
from Service, as described in Sections 3, 4, 5 or 6 above, as applicable.

 

8. Administration

The HR Committee is responsible for the administration of the DC SERP, the
supervision of its application and the interpretation of its provisions.

With respect to a Member other than a U.S. Taxpayer, the HR Committee may, at
its discretion, approve other settlement options of benefits payable under this
Plan. For more certainty, this paragraph does not apply to a U.S. Taxpayer.

 

9. Funding

Benefits under the DC SERP are not funded. They are paid from the Company’s
general revenues.

 

10. Non-Alienation of Benefits

No benefit payable under the provisions of the DC SERP shall be in any manner
capable of anticipation, surrender, commutation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge; nor shall any such benefit be in any
manner subject to the debts, contracts, liabilities, engagements or torts of the
person entitled to such benefit, except as specifically provided in any
applicable legislation.

 

11. Conflicts or Inconsistencies

In the event of any conflict or inconsistency between the provisions of the DC
SERP and the provisions of the Base Plans, the provisions of the DC SERP shall
prevail.

 

 

10

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

 

12. Amendments

The Company reserves the right to amend or terminate the DC SERP at any time.
Subject to Section 13.6, no change or termination shall adversely affect any
benefits that have accrued up to the effective date of such change, which
effective date shall not precede the date on which the change is communicated to
the Member. Notwithstanding the foregoing, any amendment to this DC SERP which
is the result of a change to the Base Plans shall take effect as of the same
date as applicable in respect of the amendment to the Base Plans.

 

13. General Provisions

 

13.1 Currency

Notwithstanding anything to the contrary herein, all payments under the DC SERP
shall be in Canadian currency for Members employed in Canada, and in U.S.
currency for Members employed in the United States, in each case as of the last
date of employment with the Company. Any Annual Contribution Credit and any
future Annual Credited Notional Returns on such Annual Contribution Credit shall
be in the currency of the applicable Base Plan used for the determination of
such Annual Contribution Credit.

 

13.2 Withholding and reporting

All payments under the DC SERP are expressed on a pre-tax basis and shall be
subject to applicable withholding tax and reporting pursuant to applicable
legislation.

 

13.3 Interpretation

The DC SERP shall be interpreted, with respect to a Member, in accordance with
the laws of the same jurisdiction as applicable for purposes of the Member’s
employment agreement with the Company, which is in force at the relevant time,
or in the absence of an employment agreement, with the law of the Province of
Québec for a Member employed in Canada, and with the law of the State of South
Carolina for a Member employed in the United States.

 

13.4 Entire Agreement

Except to the extent expressly contemplated by the HR Committee at the time of
adoption of the DC SERP, the DC SERP supersedes and replaces any and all prior
plans, agreements, arrangements or understandings between the Company and the
Member regarding any retirement benefits to be provided to the Member in excess
of those that may be payable in accordance with the provisions of the Base
Plans.

 

 

11

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

 

13.5 Severability

Should any of the provisions of the DC SERP and/or conditions be illegal or not
enforceable, it or they shall be considered severable and the DC SERP and the
remaining conditions shall remain in full force and effect and be binding upon
the parties as though the said provision or provisions had never been included.

 

13.6 Enurement

The DC SERP shall enure to the benefit of and be binding upon the respective
successors of the parties hereto, and the heirs, administrators and legal
representatives of the Member.

 

13.7 Section 409A

Neither the Company nor any of its directors, officers or employees shall have
any liability to a Member in the event Section 409A applies to any benefit paid
or provided pursuant to the DC SERP in a manner that results in adverse tax
consequences for the Member or any of his or her beneficiaries or transferees.
The HR Committee may unilaterally amend, modify or terminate any benefit
provided under the DC SERP if it determines, in its sole discretion, that such
amendment, modification or termination is necessary or advisable to comply with
applicable U.S. law as a result of changes in law or regulation or to avoid the
imposition of an additional tax, interest or penalty under Section 409A.

 

 

12

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014



--------------------------------------------------------------------------------

LOGO [g839359g50z74.jpg]  

 

 

 

 

APPENDIX

Executives covered under a grandfathered SERP arrangement as at March 7, 2007

Steven Barker

Kevin Bélanger

Guy Boucher

Roger Brear

Gerald Gray

Timothy Houle

Gérard Lacombe

James Lenhoff

Martin Lorrion

Dominic Maiorino

Stewart Marcoux

Gildas Minville

Gilles Pharand

Raymond Royer

Louis Schiavone

Ross Stairs

Nicholas Willis

 

 

 

13

DC SERP for Designated Executives of Domtar

As in effect on March 7, 2007, amended and restated on September 1, 2012, July
30, 2013 and further on December 7, 2014